 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 1 of 10 PageID: 1




David S. Sager
DLA PIPER LLP (US)
51 John F. Kennedy Parkway, Suite 120
Short Hills, New Jersey 07078-2704
david.sager@us.dlapiper.com

Attorneys for Plaintiff
La Quinta Franchising, LLC


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


LA QUINTA FRANCHISING, LLC,                           HONORABLE
                                                      Civil Action No.
                      Plaintiff,

        v.
                                                                    COMPLAINT
S HOSPITALITY LLC and RAJESH PATEL,

                      Defendants.
                                                             Document Electronically Filed



       Plaintiff La Quinta Franchising, LLC, by its attorneys, DLA Piper LLP (US), complaining

of S Hospitality LLC and Rajesh Patel (collectively, “Defendants”), says:

                                        THE PARTIES

       1.      Plaintiff La Quinta Franchising, LLC (“LQF”) is a limited liability company

organized and existing under the laws of the State of Nevada, with its principal place of business

in New Jersey. The sole member of LQF is Lodge Holdco III L.L.C., a limited liability company

organized under the laws of Delaware, with its principal place of business in New Jersey. The sole

member of Lodge Holdco III L.L.C. is La Quinta Intermediate Holdings L.L.C., a limited liability

company organized under the laws of Delaware, with its principal place of business in New Jersey.

The sole member of La Quinta Intermediate Holdings L.L.C. is La Quinta Holdings Inc., a

                                                1
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 2 of 10 PageID: 2




corporation organized under the laws of Delaware, with its principal place of business in New

Jersey

         2.    Upon information and belief, defendant S Hospitality LLC (“S Hospitality”) is a

limited liability company organized and existing under the laws of the State of Louisiana with its

principal place of business at 11423 Lemonwood Drive, Denham Springs, Louisiana 70726.

         3.    Upon information and belief, defendant Rajesh Patel (“Patel”) is the sole member,

manager, and agent of S Hospitality and a citizen of the State of Louisiana, having an address at

11423 Lemonwood Drive, Denham Springs, Louisiana 70726.

                                JURISDICTION AND VENUE

         4.    This Court has subject matter jurisdiction over the action pursuant to 28 U.S.C. §

1332 inasmuch as both Plaintiff and Defendants are citizens of different states and the amount in

controversy in this matter, exclusive of interest and costs, exceeds the sum of $75,000.

         5.    This Court has personal jurisdiction over S Hospitality by virtue of section 17.6.3

of the September 27, 2019 franchise agreement between LQF and S Hospitality (the “Franchise

Agreement”), pursuant to which S Hospitality consented and waived objection to the personal

jurisdiction of and venue in the “New Jersey state courts situated in Morris County, New Jersey

and the United States District Court for the District of New Jersey for all cases and controversies

under [the Franchise] Agreement or between [LQF] and [S Hospitality].”

         6.    This Court has personal jurisdiction over Patel pursuant to the terms of a guaranty

executed by Patel (the “Guaranty”) pursuant to which Patel acknowledged that section 17 of the

Franchise Agreement applies to the Guaranty.

         7.    Venue is proper in this District pursuant to section 17.6.3 of the Franchise

Agreement inasmuch as those provisions include express waivers to venue in this District.

                                                2
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 3 of 10 PageID: 3




                      ALLEGATIONS COMMON TO ALL COUNTS

       8.      LQF and S Hospitality entered into the Franchise Agreement dated September 27,

2019 for the transfer of an existing, 142-room La Quinta® guest lodging facility located at 2333

South Acadian Thruway, Baton Rouge, Louisiana 70808, designated as Site No. 52880-15963-02

(the “Facility”). A true copy of the Franchise Agreement is attached hereto as Exhibit A.

       9.      On or about September 27, 2019, LQF and S Hospitality entered into a SynXis

Subscription Agreement (the “SynXis Agreement”) which governed S Hospitality’s access to and

use of certain computer programs, applications, features, and services, as well as any and all

modifications, corrections, updates, and enhancements to same. A true copy of the SynXis

Agreement is attached hereto as Exhibit B.

       10.     Pursuant to sections 1, 5, and 18.1 of the Franchise Agreement, S Hospitality was

obligated to operate the Facility as a “La Quinta® Inn & Suites” or a “La Quinta® by Wyndham”

guest lodging facility through May 30, 2038.

       11.     Pursuant to section 7 and Schedule C of the Franchise Agreement and section 5 of

the SynXis Agreement, S Hospitality was required to make certain periodic payments to LQF for

royalties, system assessment fees, taxes, interest, SynXis fees, and other fees (collectively,

“Recurring Fees”) during the term of the Franchise Agreement.

       12.     Pursuant to section 7.3 of the Franchise Agreement, S Hospitality agreed that

interest is payable “on any past due amount payable to [LQF] under this [Franchise] Agreement at

the rate of 1.5% per month or the maximum rate permitted by applicable law, whichever is less,

accruing from the due date until the amount is paid.”

       13.     Pursuant to section 3.6.4 of the Franchise Agreement, S Hospitality was required

to prepare and submit monthly reports to LQF disclosing, among other things, the amount of gross

                                                3
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 4 of 10 PageID: 4




room revenue earned by S Hospitality at the Facility in the preceding month for purposes of

establishing the amount of royalties and other Recurring Fees due to LQF.

       14.     Pursuant to section 3.6 of the Franchise Agreement, S Hospitality agreed to

maintain at the Facility accurate financial information, including books, records, and accounts,

relating to the gross room revenue of the Facility and, pursuant to sections 3.6 and 4.7 of the

Franchise Agreement, S Hospitality agreed to allow LQF to examine, audit, and make copies of

the entries in these books, records, and accounts.

       15.     Pursuant to section 9 of the Franchise Agreement, S Hospitality could not lease the

Facility, nor engage in any change, assignment, transfer, conveyance, or pledge of its interest,

except with LQF’s prior written consent. Any attempted transfer, assignment, conveyance, or

pledge not in accordance with section 9 of the Franchise Agreement would be void as between

LQF and S Hospitality, and would give LQF the right to terminate the Franchise Agreement.

       16.     Pursuant to sections 9.6 and 18.4 of the Franchise Agreement, S Hospitality agreed

that, upon any transfer, the transferee was required to assume all of the obligation of S Hospitality

under the Franchise Agreement.

       17.     Pursuant to section 11.2 of the Franchise Agreement, S Hospitality agreed that the

Franchise Agreement would terminate if, among other reasons, S Hospitality discontinued

operating the Facility as a La Quinta® guest-lodging facility or S Hospitality lost possession or

the right to possession of the Facility.

       18.     Pursuant to section 12.1 and 18.3 of the Franchise Agreement, S Hospitality agreed

that, in the event of a premature termination of the Franchise Agreement, S Hospitality would pay

liquidated damages to LQF in accordance with the formulas specified in the Franchise Agreement.




                                                 4
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 5 of 10 PageID: 5




       19.     Pursuant to Section 17.4 of the Franchise Agreement, S Hospitality agreed to “pay

all costs and expenses, including reasonable attorneys’ fees, incurred by the prevailing party to

enforce this [Franchise] Agreement or collect amounts owed under this [Franchise] Agreement.”

       20.     Effective as of the date of the Franchise Agreement, Patel executed the Guaranty

of S Hospitality’s obligations under the Franchise Agreement. A true copy of the Guaranty is

attached hereto as Exhibit C.

       21.     Pursuant to the Guaranty, Patel agreed, among other things, that upon a default by

S Hospitality under the Franchise Agreement, he would immediately make each payment and

perform, or cause S Hospitality to perform, each unpaid or unperformed obligation of S Hospitality

under the Franchise Agreement.

       22.     Pursuant to the terms of the Guaranty, Patel agreed to pay the costs, including

reasonable attorneys’ fees, incurred by LQF in enforcement its rights or remedies under the

Guaranty or the Franchise Agreement.

       23.     In or around November 2019, LQF learned that the Facility had been closed and

the entrance had been boarded up with plywood. Shortly thereafter, LQF learned that the Facility

had been sold to a third party without prior consent from LQF.

       24.     By letter dated November 12, 2019, a true copy of which is attached hereto as

Exhibit D, LQF notified Defendants of its understanding that S Hospitality had ceased operating

the Facility, that the discontinuation of operations was an event of immediate default, and that

unless Defendants addressed the material default by November 18, 2019, the Franchise Agreement

(and any related agreements) would terminate and Defendants would be responsible for various

obligations under the Franchise Agreement.




                                                5
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 6 of 10 PageID: 6




       25.     Defendants did not respond to the letter from LQF or re-open the Facility by

November 18, 2019.

       26.     Accordingly, by letter dated December 20, 2019, a true copy of which is attached

as Exhibit E, LQF terminated the Franchise Agreement effective November 19, 2019 and advised

Defendants of their post-termination obligations, including the payment of outstanding Recurring

Fees and liquidated damages.

                                        FIRST COUNT

       27.     Plaintiff repeats and makes part hereof each and every allegation contained in

paragraphs 1 through 26 of this Complaint.

       28.     Pursuant to sections 3.6 and 4.7 of the Franchise Agreement, S Hospitality agreed

to allow LQF to examine, audit, and make copies of S Hospitality’s financial information,

including books, records, and accounts, relating to the gross room revenue earned at the Facility.

       29.     The calculation of the monetary amounts sought by LQF in this action is based on

the gross room revenue information supplied to LQF by S Hospitality and, to the extent there has

been non-reporting, LQF’s estimate as to the gross room revenue earned by S Hospitality.

       30.     The accuracy of this estimate cannot be ascertained without an accounting of the

receipts and disbursements, profit and loss statements, and other financial materials, statements,

and books from S Hospitality.

       WHEREFORE, LQF demands judgment ordering that S Hospitality account to LQF for

any and all revenue derived as a result of marketing, promoting, or selling guest lodging services

at the Facility from the inception of the Franchise Agreement through the date of the termination

of the Franchise Agreement.




                                                6
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 7 of 10 PageID: 7




                                         SECOND COUNT

        31.     Plaintiff repeats and makes part hereof each and every allegation contained in

paragraphs 1 through 26 of this Complaint.

        32.     By letter dated December 20, 2019, LQF terminated the Franchise Agreement on

November 19, 2019.

        33.     Sections 12.1 and 18.3 of the Franchise Agreement provide that, in the event of

termination of the Franchise Agreement, S Hospitality shall pay liquidated damages to LQF within

30 days of termination.

        34.     As a result of the termination of the Franchise Agreement, S. Hospitality is

obligated to pay LQF liquidated damages in the amount of $1,986,162.32, as calculated pursuant

to sections 12.1 and 18.3 of the Franchise Agreement.

        35.     Notwithstanding LQF’s demand for payment, S Hospitality has failed to pay LQF

the liquidated damages as required in sections 12.1 and 18.3 of the Franchise Agreement.

        36.     LQF has been damaged by S Hospitality’s failure to pay liquidated damages.

        WHEREFORE, LQF demands judgment against S Hospitality for liquidated damages as

a result of the premature termination of the Franchise Agreement in the amount of $1,986,162.32,

together with interest, attorneys’ fees, and costs of suit.

                                          THIRD COUNT

        37.     Plaintiff repeats and makes part hereof each and every allegation contained in

paragraphs 1 through 26 of this Complaint.

        38.     By virtue of the premature termination of the Franchise Agreement, LQF sustained

a loss of future revenue over the remainder of the term of the Franchise Agreement.




                                                   7
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 8 of 10 PageID: 8




        39.     If the Court determines that S Hospitality is not liable to pay LQF liquidated

damages as required by sections 12.1 and 18.3 of the Franchise Agreement, then, in the alternative,

S Hospitality is liable to LQF for actual damages for the premature termination of the Franchise

Agreement.

        40.     LQF has been damaged by S Hospitality’s breach of its obligation to operate a La

Quinta® guest lodging facility for the remaining term of the Franchise Agreement.

        WHEREFORE, LQF demands judgment against S Hospitality for actual damages in an

amount to be determined, together with interest, attorneys’ fees, and costs of suit.

                                        FOURTH COUNT

        41.     Plaintiff repeats and makes part hereof each and every allegation contained in

paragraphs 1 through 26 of this Complaint.

        42.     Pursuant to section 7 and Schedule C of the Franchise Agreement and section 5 of

the SynXis Agreement, S Hospitality was obligated to pay Recurring Fees to LQF.

        43.     Despite its obligation to do so, S Hospitality failed to pay Recurring Fees due and

owing under the Franchise Agreement in the current amount of $32,122.94.

        44.     S Hospitality’s failure to pay the agreed Recurring Fees to LQF constitutes a breach

of the Franchise Agreement and has damaged LQF.

        45.     S Hospitality’s failure to pay Recurring Fees to LQF also constitutes unjust

enrichment that has damaged LQF.

        WHEREFORE, LQF demands judgment against S Hospitality for Recurring Fees due

under the Franchise Agreement, in the current amount of $32,122.94, together with interest,

attorneys’ fees, and costs of suit.




                                                 8
 Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 9 of 10 PageID: 9




                                        FIFTH COUNT

        46.     Plaintiff repeats and makes part hereof each and every allegation contained in

paragraphs 1 through 26 of this Complaint.

        47.     Pursuant to the Guaranty, Patel guaranteed, among other things, that all of S

Hospitality’s obligations under the Franchise Agreement would be punctually paid and performed

and that, upon S Hospitality’s default, Patel would immediately make each payment and perform

or cause S Hospitality to perform each obligation under the Franchise Agreement.

        48.     Despite his obligation to do so under the Guaranty, Patel has failed to make any

payments or to perform or cause S Hospitality to perform each obligation required under the

Franchise Agreement.

        49.     Pursuant to the Guaranty, Patel is liable to LQF for liquidated damages in the

amount of $1,986,162.32 (or, in the alternative, actual damages) to be determined at trial, and for

Recurring Fees due and owing under the Franchise Agreement, in the current amount of

$32,122.94.

        WHEREFORE, LQF demands judgment against Patel for all liquidated damages (or

actual damages) and Recurring Fees due under the Franchise Agreement, together with interest,

attorneys’ fees, and costs of suit.

Dated: March 22, 2021

                                                    /s/ David S. Sager
                                                    David S. Sager
                                                    DLA PIPER LLP (US)
                                                    51 John F. Kennedy Parkway - Suite 120
                                                    Short Hills, New Jersey 07078
                                                    Tel.: (973) 520-2570
                                                    david.sager@us.dlapiper.com

                                                    Attorneys for Plaintiff
                                                    La Quinta Franchising LLC
                                                9
Case 2:21-cv-06195-JMV-MF Document 1 Filed 03/22/21 Page 10 of 10 PageID: 10




                     CERTIFICATION PURSUANT TO L. CIV. R. 11.2

       I certify that, to the best of my knowledge, this matter is not the subject of any other action

pending in any court or of any pending arbitration or administrative proceeding.



 Dated: March 22, 2021                                /s/ David S. Sager
                                                          David S. Sager




                                                 10
